DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the second to last line of the claim, the limitation “to a degree to meet applicable food standards” renders the claim indefinite since it is unclear exactly which standards are encompassed by the limitation, and in what manner said standards are considered to be “applicable” to the instant process. It is unclear which types of standards and which features (e.g. internal temperature, pathogen CFU level, etc.) are in included. The specification fails to provide further details regarding direction for interpreting of said limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 5,134,263) in view of Strong et al. (US 2015/0010679 A1), made of record in the IDS received 4/1/2020, Braeken (US 7,867,539 B2), Moore (US 3,935,415), and Cavestro (US 2016/0235109 A1).
Regarding claims 15 and 21, Smith teaches a process and apparatus for heating food with microwaves under a humidity controlled atmosphere (abstract; figure 1), the process comprising placing food products into the interior 28 of a microwave cooking enclosure of a cooking unit 20 via entrance 32 (figures 1-3; column 4 lines 35-47; column 7 lines 7-37), transmitting microwave radiation from a source (magnetron) of microwave energy 45 (column 4 line 62 to column 5 line 7), generating a signal from sensors 83,87 (figure 3; column 6 lines 32-42) within the enclosure indicative of a wet bulb temperature within the enclosure (column 6 lines 54-58), maintaining the wet bulb temperature at or above a predetermined value by a control receiving a signal from the sensor and in response modulating the flow of moisture into the interior of the enclosure (column 6 lines 10-17 and 32 to column 7 line 6), and simultaneously transmitting the microwave radiation into the enclosure to cook the food products while maintaining the wet bulb temperature to cook the food (column 7 lines 15-24). 
Smith does not teach the sensors are selected from a wet-bulb temperature sensor, a dew point sensor, and a relative humidity sensor.
Strong teaches a food pasteurization system (abstract) comprising motoring system 252 having sensor 256, where the sensor can be configured to sense wet bulb temperatures (paragraph 84). The reference suggests steam and microwave radiation can be both used during treatment (paragraph 70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to use the claimed type of sensor since said sensors are acknowledged by the art to be used in food treatment processes, and therefore as a matter of manufacturing preference or choice for the particular type of measuring device, since Smith already contemplates sensors for measuring parameters of the interior 28 of the enclosure, and therefore as a substitution of art recognized equivalents, and as a supporting and/or auxiliary sensor to those disclosed by Smith.
Regarding the limitation of “maintaining lethality” and the radiation and humidified air combine to kill microorganisms in the interior of the enclosure and on an outer surface of and within the food products therein, Smith teaches the heating may be controlled to heat the food product to temperatures such as 190oF (column 3 lines 36-43), but does not teach control such that lethality is maintained. The term “lethality” is construed to be with respect to microorganisms as indicated in the specification.
Braeken teaches a device for controlled heating of a food product in an oven space (abstract), where the food is heated to a temperature between 53-65oC (127-149oF) for a period of time sufficient to destroy bacteria present in the eggs, the temperature required for destroying the bacteria being known (column 8 lines 57-67), the heating being performed by simultaneous exposure to microwave radiation and steam (column 7 lines 22-30) in order to facilitate pasteurization very quickly without causing significant changes to the properties of the food (column 9 lines 32-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to simultaneously microwave and steam heat the food and to maintain lethality as claimed since the prior art acknowledges said simultaneous heating facilitates pasteurization by reducing processing time and required temperatures, thereby increasing efficiency and ensuring a properly cooked product which is safe to consume.
Smith does not teach the sensors being microwave-shielded.
Moore teaches an electromagnetic oven (abstract) comprising a sensor 308 which is shielded against microwave energy (figures 2-3; column 5 lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to shield the sensor in order to similarly protect the sensor from microwave radiation, thereby prolonging the life of said sensor, minimizing maintenance cost and time, and/or reducing noise or interference from the microwave radiation.
Smith does not teach modulating a valve and/or exhaust damper to control air flow from the interior of the cooking chamber to the ambient. The limitation “the ambient” is give its broadest reasonable interpretation in light of the specification to mean the atmosphere outside of the cooking chamber interior.
Cavestro teaches a method of treating food products (abstract), comprising applying microwave radiation (paragraph 30) and exposing the food to steam in a treatment unit (paragraph 41), where the ventilation and conditioning unit 10 monitors the desired humidity level in the treatment chamber, and if the humidity level is too high, extraction means remove air from the treatment unit to lower said humidity (paragraphs 43-45). Valves can be used to meter/control flow of substances (paragraph 60). 
Strong et al. further teaches the amount of steam/moisture can be controlled using valves 58 and 66 (paragraphs 55-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to control air flow from the enclosure as claimed since the reference already contemplates means for exhausting air from within the unit (claim 8) but does not specify means for doing so, since the prior art acknowledges performing this process while treating foods with microwave and steam, where exhaust dampers and valves are known in the art and therefore would have been obvious as a substitution of art recognized equivalents for the purpose of allowing passage of fluids from one area to another, and in order to ensure optimal conditions of humidity and/or temperature for treatment based on a particular food type or desired final characteristics.
Regarding claim 16, Smith further teaches the moist air flows through tubes 66 to heat and condense moisture onto the food (column 7 lines 10-14 and 18-21). The tubes 66 naturally end in an opening for passage of the air toward the food. Since Applicant’s disclosure does not indicate the “nozzle” to have any particular structure, the end of tube 66 is construed to be a type of nozzle
As stated for the combination applied to claim 15, Braeken teaches heating being performed by simultaneous exposure to microwave radiation and steam (column 7 lines 22-30) in order to facilitate pasteurization very quickly without significant changes to the food (column 9 lines 32-38). 
Similarly, Cavestro teaches controlling humidity level through regulation of the humidifying means (paragraphs 44-45 and 66), and further teaches said controlling to ensure sufficient sanitization (paragraphs 51-52).
The same combinations are applied to claim 16 and would have been obvious for the same reasons stated above. Additionally, Strong et al. teaches means for controlling the amount of steam supplied in order to achieve a desired degree pathogen reduction and/or correct any deviations (paragraphs 100-101).
Regarding claim 17, Smith does not teach modulating an exhaust damper to control passage of air and/or steam from the interior of the cooking chamber.
The combination applied to claims 15-16 teaches that modulating exhausted air comprises controlling valves and/or exhaust dampers for removing humidity as taught by Cavestro (paragraphs 45 and 60) and Strong et al. (paragraphs 55-56). The same combination is applied to claim 17 and would have been obvious for the same reasons stated for the respective claims above. 
Regarding claim 18, Smith teaches the food products are transported through a tunnel oven by conveyor 22, where the oven can have a number of chambers 30a-30l (figure 1; column 4 lines 35-42).
Regarding claim 19, the combination applied to claim 15 teaches extraction means to remove air from the treatment unit. The same combination is applied to claim 19 and would have been obvious for the same reasons stated for claim 15. 
Regarding the claimed range of wet bulb temperatures, Smith teaches the target temperature for the food can be, for example, 190oF (column 3 lines 39-40), but does not specify wet bulb temperatures.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to use the wet bulb temperature range since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food being cooked, type or desired effect of heating as taught by Smith (column 3 lines 41-43), heating duration, and desired final texture/mouthfeel and moisture level. 
Regarding claim 20, Smith teaches the oven is a tunnel having chambers 30a-30l, through which the food passes to be cooked, where control of subsequent chambers can be performed based on measured temperatures of the food throughout the tunnel (figure 1; column 4 lines 35-42; column 7 lines 25-37).
Regarding claim 22, Smith does not teach receiving the signal comprises receiving a signal from a dry bulb temperature sensor and calculating the relative humidity of the enclosure by the control from the wet-bulb temperature measured by the set-bulb temperature sensor unit and the dry-bulb temperature sensor.
Strong et al. teaches sensing dry and wet bulb temperatures within pasteurization chamber 40, where it is possible to for the monitoring system to determine relative humidity from a combination of said dry bulb temperature and humidity level in the chamber (paragraph 84).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to calculate the relative humidity as claimed since the prior art recognizes this process as a way to determine and control desired parameters within a process space, since the wet bulb temperature can be calculated from wet and dry bulb measurement as taught by Strong et al, and in order to determine if the process has deviated from optimal conditions.

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 15-21 have been considered, however the amendment to claim 15 necessitated the new ground of rejection in this Office Action. Said amendments include “sensor unit selected from a wet-bulb temperature sensor unit, a dew point sensor, and a relative humidity sensor”, and “the control selectively modulating valves and/or exhaust dampeners in the microwave cooking enclosure to control air flow from the interior to the ambient”.
Applicant argues that Smith does not teach using steam. This is not persuasive since the combination applied to claims 15-16 provides motivation for simultaneously using steam and microwave radiation to treat foods (facilitates pasteurization/sterilization and minimizes moisture loss from the food). Furthermore, Smith already contemplates adding moisture during the heating process (column 2 lines 48-53).
Applicant argues that Smith recites infrared sensors to measure temperature of the food while the heating unit is turned off, which is in contrast to measuring wet bulb temperature as claimed. This is not persuasive since the section of the reference which Applicant cites (column 5) is not the portion cited in the prior art rejection and is directed to measuring a temperature of the food. Smith teaches thermostat control 83 comprising thermostat 87 maintains the air in the plenum at controlled levels so that the air enters the heating chamber at a desired wet bulb temperature (column 6 lines 54-58). The temperature and relative humidity in the chamber are controlled to maintain a predetermined wet bulb temperature during the heating cycle (column 6 lines 59-65). Strong et al. teaches a wet bulb sensor as stated above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                      /ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792